DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) of a prior-filed application is acknowledged.  That application number 62/678,514, with a filing data of May 31, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2020 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding erroneously labeled Claims 2 and 2,
It is not clear which of the two dependent claims, which are both numbered as Claim 2, is the correct Claim 2, or if both are intended to be considered.  If it is the case that Applicant wants both claims to be considered, then the entire claim set must be renumbered.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. 
There are a total of six independent claims, all reciting slight variations of the same subject matter. 
Claim 1 is essentially directed to a scalable self-installation method of facility data monitoring comprising: installing a hub …, connecting the installed hub with the mobile device …, using the application on the mobile device to communicate with the hub to verify the presence of the installed hub and check a signal strength of the hub …, installing at least one bridge …, connecting the at least one installed bridge to the installed hub …, using the application on the mobile device to communicate with the at least one installed bridge to verify the connection …, using the application on the mobile device to communicate with the remote online data monitoring service to initiate provisioning …
Claim 3 is essentially directed to a method for providing scalable self-installation facility data monitoring comprising: enabling a user through a user-interface at the mobile device to enter information …, register with the remote online data monitoring service a hub …, generate an inventory …, create a network topology …
Claims 4 and 5 are essentially directed to a method and system for  a scalable self-installation method of facility data monitoring : registering on the remote online data monitoring service a hub …, generating on the remote online data monitoring service an inventory …, creating on the remote online data monitoring service a network topology …
Claims 11  is essentially directed to a non-transitory computer-readable medium for enabling a user to self-install  facility data monitoring: registering on the remote online data monitoring service a hub …, generating on the remote online data monitoring service an inventory …, creating on the remote online data monitoring service a network topology …
Claim 6 is essentially directed to a system for: register with the remote online data monitoring service the hub …
The specification provides that the disclosure related to “providing a scalable self-installation of facility data monitoring in a building having meters, equipment, or environmental sensors, and the process is performed using an application and a user-interface on a mobile device (see paragraph [0010]). The specification discloses as follows: 
The method includes installing a hub. The hub is configured to have a first wireless communication link for communicating over the network to a remote online data monitoring service and a second wireless communication link for communicating locally with the mobile device. The method further includes connecting the installed hub with the mobile device over the second wireless communication link, and using the application on the mobile device to communicate with the hub. This can include to verify the presence of the installed hub and check a signal strength of the hub for the first wireless communication link of the hub over the network to the remote online data monitoring service. Specification, paragraph [0010].

Further steps include installing at least one bridge including coupling the at least one bridge to one or more meters, using the application on the mobile device to communicate with the at least one installed bridge to verify the connection of each meter, and connecting the at least one installed bridge to the installed hub over one or more wireless communication links to form a network of devices. Additional steps include using the application on the mobile device to communicate with the at least one installed bridge to verify the connection of each installed bridge with the installed hub, and using the application on the mobile device to communicate with the remote online data monitoring service to initiate provisioning of the installed hub and the at least one installed bridge with the online data monitoring service.  Specification, paragraph [0011].

Under the 2019 Revised Patent Subject Matter Eligibility Guidance, key concepts identified by the courts as abstract ideas have been extracted and synthesized to explain that the abstract idea exception includes the following groupings of subject matter:
(a) Mathematical concepts— mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under Prong One, an evaluation is conducted to evaluate whether the claims recite a judicial exception. All of the independent claims recite the concept of “self-installation,” and the term “self” refers to a person (or customer) performing the installation, as opposed to an engineer provided by the vendor. However, the concept of installation implies that a human being is needed. In addition, each of the limitations recited in the independent Claims 1, 3-6, and 11 - installing, connecting, using, enabling, registering, generating, and creating - are processes that, under their broadest reasonable interpretation, are performed by users, who are human beings, and therefore fall under the category of “certain methods of organizing human activity,” and 
The inventors recognized that what is needed is a scalable installation process for remote data monitoring within a facility. Furthermore, a scalable installation process that can be carried out by end users in real-time, as equipment is being installed on site, without specialized training or knowledge is needed.  Specification, paragraph [0009], emphasis added.

It is clear that the processes recited in the claims are carried out by an end user interacting with the project engineers at the vendor site. Therefore, the claims recite “certain methods of organizing human activity.”
In addition, the claims also involve the users (i.e., human beings) being required to think, analyze, and communicate in order to use the application to verify the hub installation, check the signal strength, etc. Therefore, the independent claims involve the use of “mental processes.”  
Because two separately defined concepts defined as abstract ideas are represented in the claim recitations, independent Claims 1, 3-6, and 11 are directed to abstract ideas. In addition, the dependent claims, which incorporate the abstract idea by virtue of their dependencies and which also recite some of the same limitations as the independent claims, are also directed to abstract ideas.
In Prong Two, Step 2A, if the claims are directed to a judicial exception, the next step is an evaluation of whether the judicial exception integrates the claims into a practical application. In this case, the preambles to the claims recite a building having meters, equipment, and environmental sensors, and some recite a mobile device with an application, interacting with a remote online data monitoring service.  All of these 
In Prong Two, Step 2B, an evaluation is made as to whether the claims provide an inventive concept or “significantly more” than the recited judicial exception.  However, that is not the case with the instant claims. All of the steps recited in the claims as listed above have been routinely carried out for decades.  The only potentially inventive concept provided in the specification is the “self-installation” concept, which Examiner understands to mean that the user performs the steps in an online environment without needing a project engineer to be present. Such a concept is not inventive, since users routinely perform a variety of installations on their own. To patent such a concept as self-installation would be contrary to every tenet and statute of patent law.  Therefore, the claims cannot be found to recite either “significantly more” than the judicial exception, or to provide an inventive concept. 
Therefore, under Prongs One and Two, independent Claims 1, 3-6, and 11 are directed to an abstract idea.   In addition, dependent (incorrectly numbered) Claims 2 and 2, and 7-10, which incorporate the abstract idea by virtue of their dependencies, are 
The eligibility analysis provided in the paragraphs above is under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) - see Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. 
https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Soutar et al. (US 2019/0011283 A1, hereinafter referred to as Soutar) in view of Mikurak (US 2012/0089410 A1, hereinafter referred to as Mikurak).
Regarding Claim 1,
Soutar teaches:
“self-installation of facility data monitoring in a building having one or more meters, equipment, and/or environmental sensors through an application and a user-interface on a mobile device coupled to communicate over a network to a remote online data monitoring service”  (paragraphs [0001], [0068], [0297], [0216]; fig. 1A, elements 100, 120, 108, 109, 140).  [The invention relates to devices, frameworks and methodologies configured to enable processing of resource consumption data via monitoring physically observable behaviors of an existing resource meter, and enable provisioning of functionalities based on processing of resource consumption data, for application in the context of enabling real-time monitoring of meter data, such as electrical meters ([0001]).  The system provides a signal thereby to configure a plurality of client devices to provide data, via respective instances of a software application; each client device is associated with a user account, and each user account is associated with a utility meter ([0068]).  GPS is used to identify a location and correlate that with a database of meter types in that area of the building ([0297]).  The device is configured to automatically detect a sensor type of a sensor coupled to the input port, and execute a predefined configuration associated with that sensor type, allowing the device to self-self-installation.”)
“connecting the installed hub with the mobile device over the second wireless communication link” (paragraphs [0003], [0121]; fig. 1A, elements 100, 140).  [Various forms of "smart meter'' have been developed, which are able to autonomously communicate meter data to a central hub ([0003]).  The communications module of device 100, which connects to the various devices including the mobile device 140, operates based on a custom wired or wireless protocol ([0121]).]  (NOTE:  The disclosed central hub is the monitoring device 100 in Fig. 1A, and the mobile device 140 is wirelessly connected to receive communications.)
“using the application on the mobile device to communicate with the hub to verify the presence of the installed hub and check a signal strength of the hub for the first wireless communication link of the hub over the network to the remote online data monitoring service” (paragraphs [0062], [0063], [0064], [0065]; fig. 1A, elements 100, 140).  [One embodiment provides a method for enabling configuration of a monitoring device that observes a physical meter component ([0062]).  The method includes: receiving, from a mobile device, data indicative related to the configuration ([0063]).  The method includes providing a signal over a network thereby to cause the monitoring device to perform a function observable by the mobile device ([0064]).  The method includes receiving, from the mobile device, data indicative of observation of the 
“using the application on the mobile device to communicate with the at least one installed bridge to verify the connection of each meter”  (paragraphs [0119], [0374] fig. 1A, elements 100, 108, 109, 120140).  [A user installs a device 100, and connects a sensor 108 appropriate for the relevant meter 109; subject to an installation and configuration process, device 100 is then able to read meter 109 in real time via sensor 108 ([0119]).  The server 120 provides a bridge between data collected from meter monitoring devices, and user mobile devices 140 execute specified mobile apps, with each meter being associated with one or more user mobile devices ([0374]).]
“connecting the at least one installed bridge to the installed hub over one or more wireless communication links to form a network of devices” (paragraphs [0003], [0121], [0374]; fig. 1A, elements 100, 108, 109, 120, 140).  [Various forms of "smart meter'' have been developed, which are able to autonomously communicate meter data to a central hub ([0003]).  The communications module of device 100, which connects to the various devices including the mobile device 140, operates based on a custom wired or wireless protocol ([0121]). The server 120 provides a bridge between data collected from meter monitoring devices, and user mobile devices 140 execute specified mobile apps, with each meter being associated with one or more user mobile devices ([0374]).]  (NOTE:  The disclosed central hub is the monitoring device 100 in Fig. 1A, and the mobile device 140 is wirelessly connected to receive communications. The network of 
“using the application on the mobile device to communicate with the at least one installed bridge to verify the connection of each installed bridge with the installed hub” (paragraphs [0003], [0119], [0374]; fig. 1A, elements 100, 108, 109, 120, 140).  [Various forms of "smart meter'' have been developed, which are able to autonomously communicate meter data to a central hub ([0003]).  Device 100 is configured to connect to a range of different sensors 108, thereby to enable integration with a range of existing meters 109 ([0119]).  The server 120 provides a bridge between data collected from meter monitoring devices, and user mobile devices 140 execute specified mobile apps, with each meter being associated with one or more user mobile devices ([0374]).]  (NOTE:  The disclosed central hub is the monitoring device 100 in Fig. 1A, and the mobile device 140 is wirelessly connected to receive communications.)
“using the application on the mobile device to communicate with the remote online data monitoring service to initiate provisioning of the installed hub and the at least one installed bridge with the online data monitoring service” (paragraphs [0114], [0374]; fig. 1A, elements 120, 140).  [The invention includes frameworks and methodologies configured to enable monitoring and processing of meter data, for application in the contexts of enabling real-time monitoring of meter data, such as electrical meters, and the provision of functionality of users based on processing of monitored data ([0114]).  The server 120 provides a bridge between data collected from meter monitoring devices, and user mobile devices 140 execute specified mobile apps, with each meter being associated with one or more user mobile devices ([0374]).]  

“installing a hub configured to have a first wireless communication link for communicating over the network to a remote online data monitoring service and a second wireless communication link for communicating locally with the mobile device.”
“installing a hub configured to have a first wireless communication link for communicating over the network to a remote online data monitoring service and a second wireless communication link for communicating locally with the mobile device.”
Mikurak teaches:
“installing a hub configured to have a first wireless communication link for communicating over the network to a remote online data monitoring service and a second wireless communication link for communicating locally with the mobile device”  (paragraphs [0004], [0211], [0251], [0403], [0428]).  [The system includes wireless communication servers ([0004]). Installation of a service is managed utilizing a network in operation, and offerings are planned utilizing the network in operation; orders for the manufacturer offerings are also managed utilizing the network in operation ([0211]).  The distribution network includes a wire-based distribution system and an intelligent utility unit, which interfaces with the home network to control, communicate, and configure devices within the home network, and communicates information from the home network back to the utility central computer via the distribution system; the distribution network is configured in cells or small hubs which support 250-2,000 users at a time ([0251]).  IP enabled wireless devices that can provide broadband services over wireless/mobile devices ([0403]).  The Service Quality Management Process supports monitoring service ([0428]).]
installing at least one bridge including coupling the at least one bridge to one or more meters” (paragraphs [0250], [0274]).  [The home monitoring and control network is located and operated within the power utility customer's home and includes electrical control, monitoring, and measurement devices to permit automatic meter reading ([0250]).  The use of packet switching systems, such as bridges and routers, are used to connect these LANs into the wide area network ([0274]).]
Because both Soutar and Mikurak teach systems for monitoring data from sensors and meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Soutar disclosure, the installation of multiple wireless connections and the installation of bridges, as taught by Mikurak; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

First Claim 2 and Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Soutar et al. (US 2019/0011283 A1, hereinafter referred to as Soutar) in view of Mikurak (US 2012/0089410 A1, hereinafter referred to as Mikurak), and further in view of Levi (US 6,658,585 B1, hereinafter referred to as Levi).
Regarding first Claim 2,
Soutar in view of Mikurak teaches all the limitations of parent Claim 1.

“generate an inventory of the one or more meters.” 
“create a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building.”
Mikurak teaches:
“create a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building” (paragraphs [0229], [0235], [0251], [0274]).  [Synchronous Optical Network (SONET) is both a standard and a set of specifications for building high speed, digital communications networks that run over fiber optic cables while interfacing with existing electrical protocols and asynchronous transmission equipment ([0229]).  The SONET ring topology permits the creation of highly survivable networks which are viewed in the communications industry as essential for obtaining business for critical data communications ([0235]).  The distribution network is configured in cells or small hubs which support 250-2,000 users at a time ([0251]).  The use of packet switching systems, such as bridges and routers, are used to connect these LANs into the wide area network ([0274]).]  (NOTE:  All elements of this limitation are taught by Mikurak.)
Because both Soutar and Mikurak teach systems for monitoring data from sensors and meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Soutar disclosure, the use of the SONET topology, as taught by Mikurak; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Levi teaches:
	“generate an inventory of the one or more meters” (column 13, lines 9-11).  [Device inventory is used to view and modify the hardware and software list associated with device, including network postage meter.]
Because Soutar, Mikurak, and Levi all teach systems for monitoring data from meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Soutar and Mikurak, the generation of an inventory of meters, as taught by Levi; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 3,
Soutar teaches:
“providing self-installation of facility data monitoring in a building having one or more meters, equipment, and/or environmental sensors through an application and a user-interface on a mobile device coupled to communicate over a network to a remote online data monitoring service”  (paragraphs [0001], [0068], [0297], [0216]; fig. 1A,  provides a signal thereby to configure a plurality of client devices to provide data, via respective instances of a software application; each client device is associated with a user account, and each user account is associated with a utility meter ([0068]).  GPS is used to identify a location and correlate that with a database of meter types in that area of the building ([0297]).  The device is configured to automatically detect a sensor type of a sensor coupled to the input port, and execute a predefined configuration associated with that sensor type, allowing the device to self-configure based on the form of sensor attached ([0216]).  (NOTE:  Fig. 1A shows the elements of this limitation, including a monitor device 100, application modules 120, sensors 108, meters 109, and a mobile device 140.  The elements are found in a building and the disclosed “self-configuration” is equivalent to the claimed “self-installation.”)
“enabling a user through a user-interface at the mobile device to enter information in response to the application on the mobile device communicating with the remote online data monitoring service” (paragraph [0074]).   [Client device associated with the user account displays an interface for receiving input from a user, wherein the input is indicative of a specified resource consumption element.]
register with the remote online data monitoring service a hub and at least one bridge self-installed by a user in the building” (paragraph [0300]).  [Each device ships with minimal firmware that only allows a connection to the relevant authorized servers, and general debug and/or setup function; to fully use the device it must register with an authorized server, and download additional software instructions.]
Soutar does not teach:
“generate an inventory of the one or more meters.” 
“create a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building.”
Mikurak teaches:
“create a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building” (paragraphs [0229], [0235], [0251], [0274]).  [Synchronous Optical Network (SONET) is both a standard and a set of specifications for building high speed, digital communications networks that run over fiber optic cables while interfacing with existing electrical protocols and asynchronous transmission equipment ([0229]).  The SONET ring topology permits the creation of highly survivable networks which are viewed in the communications industry as essential for obtaining business for critical data communications ([0235]).  The distribution network is configured in cells or small hubs which support 250-2,000 users at a time ([0251]).  The use of packet switching systems, such as bridges and routers, are used to connect these LANs into the wide area network ([0274]).]  (NOTE:  All elements of this limitation are taught by Mikurak.)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Levi teaches:
	“generate an inventory of the one or more meters” (column 13, lines 9-11).  [Device inventory is used to view and modify the hardware and software list associated with device, including network postage meter.]
Because Soutar, Mikurak, and Levi all teach systems for monitoring data from meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Soutar and Mikurak, the generation of an inventory of meters, as taught by Levi; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc.
Regarding Claim 4,
Soutar teaches:
“configuring an online data monitoring service to accommodate a scalable self-installation of facility data monitoring in a building having one or more meters comprising, in response to self-installation information received over a network from an application at a mobile device”  (paragraphs [0001], [0068], [0297], [0216]; fig. 1A, elements 100, 120, 108, 109, 140).  [The invention relates to devices, frameworks and methodologies configured to enable processing of resource consumption data via monitoring physically observable behaviors of an existing resource meter, and enable provisioning of functionalities based on processing of resource consumption data, for application in the context of enabling real-time monitoring of meter data, such as electrical meters ([0001]).  The system provides a signal thereby to configure a plurality of client devices to provide data, via respective instances of a software application; each client device is associated with a user account, and each user account is associated with a utility meter ([0068]).  GPS is used to identify a location and correlate that with a database of meter types in that area of the building ([0297]).  The device is configured to automatically detect a sensor type of a sensor coupled to the input port, and execute a predefined configuration associated with that sensor type, allowing the device to self-configure based on the form of sensor attached ([0216]).  (NOTE:  Fig. 1A shows the elements of this limitation, including a monitor device 100, application modules 120, sensors 108, meters 109, and a mobile device 140.  The elements are found in a building and the disclosed “self-configuration” is equivalent to the claimed “self-installation.”)
register with the remote online data monitoring service a hub and at least one bridge self-installed by a user in the building” (paragraph [0300]).  [Each device ships with minimal firmware that only allows a connection to the relevant authorized servers, and general debug and/or setup function; to fully use the device it must register with an authorized server, and download additional software instructions.]
Soutar does not teach:
“generating on the remote online data monitoring service an inventory of the one or more meters.” 
“creating on the remote online data monitoring service a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building.”
Mikurak teaches:
“creating on the remote online data monitoring service a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building” (paragraphs [0229], [0235], [0251], [0274]).  [Synchronous Optical Network (SONET) is both a standard and a set of specifications for building high speed, digital communications networks that run over fiber optic cables while interfacing with existing electrical protocols and asynchronous transmission equipment ([0229]).  The SONET ring topology permits the creation of highly survivable networks which are viewed in the communications industry as essential for obtaining business for critical data communications ([0235]).  The distribution network is configured in cells or small hubs which support 250-2,000 users at a time ([0251]).  The use of packet switching 
Because both Soutar and Mikurak teach systems for monitoring data from sensors and meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Soutar disclosure, the use of the SONET topology, as taught by Mikurak; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Levi teaches:
	“generating on the remote online data monitoring service an inventory of the one or more meters” (column 13, lines 9-11).  [Device inventory is used to view and modify the hardware and software list associated with device, including network postage meter.]
Because Soutar, Mikurak, and Levi all teach systems for monitoring data from meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Soutar and Mikurak, the generation of an inventory of meters, as taught by Levi; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 5,
Soutar teaches:
“system for configuring an online data monitoring service to accommodate a scalable self-installation of facility data monitoring in a building having one or more meters”  (paragraphs [0001], [0068], [0297], [0216]; fig. 1A, elements 100, 120, 108, 109, 140).  [The invention relates to devices, frameworks and methodologies configured to enable processing of resource consumption data via monitoring physically observable behaviors of an existing resource meter, and enable provisioning of functionalities based on processing of resource consumption data, for application in the context of enabling real-time monitoring of meter data, such as electrical meters ([0001]).  The system provides a signal thereby to configure a plurality of client devices to provide data, via respective instances of a software application; each client device is associated with a user account, and each user account is associated with a utility meter ([0068]).  GPS is used to identify a location and correlate that with a database of meter types in that area of the building ([0297]).  The device is configured to automatically detect a sensor type of a sensor coupled to the input port, and execute a predefined configuration associated with that sensor type, allowing the device to self-configure based on the form of sensor attached ([0216]).  (NOTE:  Fig. 1A shows the elements of this limitation, including a monitor device 100, application modules 120, sensors 108, self-installation.”)
“at least one processor” (paragraph [0095]).
“register with the remote online data monitoring service a hub and at least one bridge installed in the building” (paragraph [0300]).  [Each device ships with minimal firmware that only allows a connection to the relevant authorized servers, and general debug and/or setup function; to fully use the device it must register with an authorized server, and download additional software instructions.]
Soutar does not teach:
“generate on the remote online data monitoring service an inventory of the one or more meters.” 
“create on the remote online data monitoring service a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building.”
“a storage database that stores information representative of the registered hub and at least one bridge self-installed in the building, the generated inventory of meters, and the created network topology.”
Mikurak teaches:
“create on the remote online data monitoring service a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building” (paragraphs [0229], [0235], [0251], [0274]).  [Synchronous Optical Network (SONET) is both a standard and a set of specifications for building high speed, digital communications networks that run over fiber optic cables while interfacing 
“a storage database that stores information representative of the registered hub and at least one bridge self-installed in the building, the generated inventory of meters, and the created network topology” (paragraph [0294]).  [Data communication networks involve a variety of different customers each of whom makes available a host and one or more databases to its users, and place a level of security on its database; it is customary to make the host responsible for security and access to itself and its associated database, so that a user might have access to certain destinations in the network without restriction, but no access to other destinations.]  (NOTE: The network destinations include the hub, bridge, and meters, as described previously in this action.)
Because both Soutar and Mikurak teach systems for monitoring data from sensors and meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Soutar disclosure, the use of the SONET topology, as taught by Mikurak; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Levi teaches:
	“generate on the remote online data monitoring service an inventory of the one or more meters” (column 13, lines 9-11).  [Device inventory is used to view and modify the hardware and software list associated with device, including network postage meter.]
Because Soutar, Mikurak, and Levi all teach systems for monitoring data from meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Soutar and Mikurak, the generation of an inventory of meters, as taught by Levi; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 11,
Soutar teaches:
“A non-transitory computer-readable medium, having instructions stored thereon, that when executed by at least one processor, cause the at least one processor to perform operations for enabling a user to self-install facility data monitoring components for energy management of at least one building or project from a remote computing device through a data monitoring service hosted on a computer network”  (paragraphs  provides a signal thereby to configure a plurality of client devices to provide data, via respective instances of a software application; each client device is associated with a user account, and each user account is associated with a utility meter ([0068]).  GPS is used to identify a location and correlate that with a database of meter types in that area of the building ([0297]).  The device is configured to automatically detect a sensor type of a sensor coupled to the input port, and execute a predefined configuration associated with that sensor type, allowing the device to self-configure based on the form of sensor attached ([0216]).  The methodologies are performed by one or more processors that accept computer-readable code containing a set of instructions that when executed by one or more of the processors ([0478]).]  (NOTE:  Fig. 1A shows the elements of this limitation, including a monitor device 100, application modules 120, sensors 108, meters 109, and a mobile device 140.  The elements are found in a building and the disclosed “self-configuration” is equivalent to the claimed “self-installation.”)
“register with the remote online data monitoring service a hub and at least one bridge self-installed by a user in the building” (paragraph [0300]).  [Each device ships with minimal firmware that only allows a connection to the relevant authorized servers, 
Soutar does not teach:
“generating on the remote online data monitoring service an inventory of the one or more meters.” 
“creating on the remote online data monitoring service a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building.”
Mikurak teaches:
“creating on the remote online data monitoring service a network topology representing the installation of the hub and the at least one bridge and coupled meters in the building” (paragraphs [0229], [0235], [0251], [0274]).  [Synchronous Optical Network (SONET) is both a standard and a set of specifications for building high speed, digital communications networks that run over fiber optic cables while interfacing with existing electrical protocols and asynchronous transmission equipment ([0229]).  The SONET ring topology permits the creation of highly survivable networks which are viewed in the communications industry as essential for obtaining business for critical data communications ([0235]).  The distribution network is configured in cells or small hubs which support 250-2,000 users at a time ([0251]).  The use of packet switching systems, such as bridges and routers, are used to connect these LANs into the wide area network ([0274]).]  (NOTE:  All elements of this limitation are taught by Mikurak.)
Because both Soutar and Mikurak teach systems for monitoring data from sensors and meters, it would have been obvious before the effective filing date of the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Levi teaches:
	“generating on the remote online data monitoring service an inventory of the one or more meters” (column 13, lines 9-11).  [Device inventory is used to view and modify the hardware and software list associated with device, including network postage meter.]
Because Soutar, Mikurak, and Levi all teach systems for monitoring data from meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Soutar and Mikurak, the generation of an inventory of meters, as taught by Levi; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Second Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soutar et al. (US 2019/0011283 A1, hereinafter referred to as Soutar) in view of Mikurak (US 2012/0089410 A1, hereinafter referred to as Mikurak), and further in view of Johnson et al. (US 2020/0127891 A1, hereinafter referred to as Johnson).
Regarding second Claim 2,
Soutar in view of Mikurak teaches all the limitations of parent Claim 1.
Soutar does not teach:
“prior to the installing steps, providing a self- installation kit to a user, wherein the self-installation kit includes the hub and the at least one bridge.”
Johnson teaches:
“prior to the installing steps, providing a self- installation kit to a user, wherein the self-installation kit includes the hub and the at least one bridge” (paragraphs [0757], [0803]).  [Setup preparations can include downloading an installation kit, service a download request (see operation 4-124), and perform installation activities; setup preparations can further include initiating a connection under a particular proxy server configuration, and then deploying connected devices, and initiating communication with the deployed devices ([0757]).  A first device may be used as a hub, central resource, gateway, etc. ([0803]).]
Because both Soutar and Johnson teach systems for monitoring data from sensors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Soutar disclosure, the use of an installation kit, as taught by KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Soutar et al. (US 2019/0011283 A1, hereinafter referred to as Soutar) in view of Johnson et al. (US 2020/0127891 A1, hereinafter referred to as Johnson).
Regarding Claim 6,
Soutar teaches:
“system for providing scalable installation of facility data monitoring in a building having one or more meters” (paragraphs [0001], [0068], [0297], [0216]; fig. 1A, elements 100, 120, 108, 109, 140).  [The invention relates to devices, frameworks and methodologies configured to enable processing of resource consumption data via monitoring physically observable behaviors of an existing resource meter, and enable provisioning of functionalities based on processing of resource consumption data, for application in the context of enabling real-time monitoring of meter data, such as electrical meters ([0001]).  The system provides a signal thereby to configure a plurality of client devices to provide data, via respective instances of a software application; each client device is associated with a user account, and each user account is associated with a utility meter ([0068]).  GPS is used to identify a location and correlate that with a database of meter types in that area of the building ([0297]).  The device is configured self-installation.”)
“an application which can be downloaded over a network to a mobile device having a user-interface” (paragraph [0068]).  [The client devices provide, via respective instances of a software application, data indicative of a behavioral instruction associated with the desired behavior, wherein each client device is associated with a user account, and wherein each user account is associated with a utility meter.]
“wherein a user through a user-interface at the mobile device can enter information in response to the application operating on the mobile device and communicating with a remote online data monitoring service” (paragraph [0074]).   [Client device associated with the user account displays an interface for receiving input from a user, wherein the input is indicative of a specified resource consumption element.]
“register with the remote online data monitoring service the hub and at least one bridge from the kit self-installed in the building by a user” (paragraph [0300]).  [Each device ships with minimal firmware that only allows a connection to the relevant authorized servers, and general debug and/or setup function; to fully use the device it must register with an authorized server, and download additional software instructions.]

“a self- installation kit that includes the hub and the at least one bridge.”
Johnson teaches:
“prior to the installing steps, providing a self- installation kit to a user, wherein the self-installation kit includes the hub and the at least one bridge” (paragraphs [0757], [0803]).  [Setup preparations can include downloading an installation kit, service a download request (see operation 4-124), and perform installation activities; setup preparations can further include initiating a connection under a particular proxy server configuration, and then deploying connected devices, and initiating communication with the deployed devices ([0757]).  A first device may be used as a hub, central resource, gateway, etc. ([0803]). ]
Because both Soutar and Johnson teach systems for monitoring data from sensors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Soutar disclosure, the use of an installation kit, as taught by Johnson; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Soutar et al. (US 2019/0011283 A1, hereinafter referred to as Soutar) in view of .
Regarding Claim 7,
Soutar in view of Johnson teaches all the limitations of parent Claim 6.
Soutar does not teach:
“generate an inventory of the one or more meters.”
“create a network topology representing the self-installation of the hub and the at least one bridge and coupled meters in the building.”
Mikurak teaches:
“create a network topology representing the self-installation of the hub and the at least one bridge and coupled meters in the building” (paragraphs [0229], [0235], [0251], [0274]).  [Synchronous Optical Network (SONET) is both a standard and a set of specifications for building high speed, digital communications networks that run over fiber optic cables while interfacing with existing electrical protocols and asynchronous transmission equipment ([0229]).  The SONET ring topology permits the creation of highly survivable networks which are viewed in the communications industry as essential for obtaining business for critical data communications ([0235]).  The distribution network is configured in cells or small hubs which support 250-2,000 users at a time ([0251]).  The use of packet switching systems, such as bridges and routers, are used to connect these LANs into the wide area network ([0274]).]  (NOTE:  All elements of this limitation are taught by Mikurak.)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Levi teaches:
	“generate an inventory of the one or more meters” (column 13, lines 9-11).  [Device inventory is used to view and modify the hardware and software list associated with device, including network postage meter.]
Because Soutar, Mikurak, and Levi all teach systems for monitoring data from meters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Soutar and Mikurak, the generation of an inventory of meters, as taught by Levi; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc.
Regarding Claim 8,
Soutar in view of Johnson, Mikurak, and Levi teaches all the limitations of parent Claim 7.
Soutar teaches:
“wherein the meters comprise meters having different types of communication, whereby, the scalable installation of facility data monitoring in a building can be applied universally to remotely monitor energy from meters of different types” (fig. 1A, element 109).  (NOTE: Exemplary type meters 1 through n are shown.) 
Regarding Claim 9,
Soutar in view of Johnson, Mikurak, and Levi teaches all the limitations of parent Claim 7.
Soutar teaches:
“wherein the different types of communication include pulse output signals and signals output according to a serial communication protocol” (paragraphs [0222], [0244]).  [Generic 4 line sensor has a serial data (SDA) pin 2 ([0222]).  A circuit for triggering a specific current pulse of specific current is preferably integrated into sensors ([0244]).]
Regarding Claim 10,
Soutar in view of Johnson, Mikurak, and Levi teaches all the limitations of parent Claim 7.
Soutar does not teach:
“wherein the meters comprise meters manufactured by different manufacturers”
Johnson teaches:
wherein the meters comprise meters manufactured by different manufacturers” (paragraph [0804]).  [Although the use of the term onboarding is not always consistent between manufacturers, OEMs, users, etc. and across different devices, generally the process of provisioning and/or configuration occurs before onboarding.]  (NOTE:  The fact that there are multiple manufacturers for various devices is somewhat obvious to any casual observer in the marketplace, and does not create any patentable distinction.)
Because both Soutar and Johnson teach systems for monitoring data from sensors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Soutar disclosure, the fact that different devices have different manufacturers, as taught by Johnson; and such inclusion would have increased the usefulness with additional installation capabilities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art references relate to monitoring of devices.
Omar Zakaria et al. teach Embedded Internet of Things (IOT) Hub Slot for an Appliance and Associated Systems and Methods. 

Gregory G. Raleigh teaches Wireless End-User Device Providing Ambient or Sponsored Services. 
Alan McCord et al. teach Overlay Packet Data Network for Managing Energy and Method for Using Same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454